Citation Nr: 0821392	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability, to include sinusitis, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for cardiovascular 
disease, claimed as anemia, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for a neurological 
disability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for joint pain, 
including the neck and back, to include as due to undiagnosed 
illness.

8.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for epididymal cyst 
and hydrocele of the left testis, with orchialgia, currently 
evaluated as 10 percent disabling.

10.  Entitlement to a compensable evaluation for status post 
hemorrhoidectomy.

11.  Entitlement to a compensable evaluation for scar, 
residual of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980, from October 1982 to June 1986, and from January 1987 
to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied all the claims currently on 
appeal.  This case was previously before the Board in August 
2004, at which time it was remanded for additional 
development of the record and to ensure due process.  The 
case is again before the Board for appellate consideration.  

In his substantive appeal submitted in February 2003, the 
veteran indicated that he wanted to testify at a hearing 
before a Veterans Law Judge.  In April 2003, he stated that 
he wanted a hearing at the RO before RO personnel.  The Board 
points out that in a Statement in Support of Claim dated in 
April 2004, the veteran, through his representative, withdrew 
his request for a hearing.

The Board notes that its August 2004 decision denied service 
connection for residuals of a root canal.  Finally, by rating 
action dated in May 2006, the RO granted service connection 
for eczema/atopic dermatitis and lichen simplex chronicus, 
and assigned a 10 percent evaluation for it.  Since this 
matter has been fully resolved in the veteran's favor, there 
is no issue for the Board to address.  Accordingly, this 
decision is limited to the issues set forth above.

The issues of entitlement to service connection for a sleep 
disorder, a gastrointestinal disability, and joint pain, all 
to include as due to undiagnosed illness, and the issues of 
entitlement to an increased rating for bilateral pes planus, 
epididymal cyst, status post hemorrhoidectomy, and scar, 
residual of a pilonidal cyst are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  An in-service stressor has not been documented.

2.  An acquired psychiatric disability, including PTSD, was 
not present during, and has not been demonstrated following 
service.

3.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

4.  The veteran's in-service respiratory symptoms were acute 
and transitory and resolved without residual disability.  

5.  Sinusitis was initially documented following service, and 
represents a known clinical disorder that has not been shown 
to be related to service.

6.  A cardiovascular disorder, claimed as anemia, was not 
shown in service, and there is no current objective evidence 
of a cardiovascular disability or anemia.

7.  The service treatment records are negative for complaints 
or findings of a neurological disability.

8.  The veteran does not currently suffer from a neurological 
disorder.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  A respiratory disorder, to include sinusitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

3.  A cardiovascular disorder, claimed as anemia, was not 
incurred in or aggravated by active service, nor may 
cardiovascular disease be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A neurological disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July and August 2002 letters, issued prior 
to the rating decision on appeal, and in an August 2004 
letter, the RO advised the veteran what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran was advised of the evidence needed to establish a 
disability rating and effective date in May 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and the 
reports of VA examinations. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting evidence.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

	I.  Service connection for a psychiatric disability, to 
include PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  When he submitted his 
claim for service connection for a psychiatric disability, to 
include PTSD, the veteran asserted that the onset of his 
stress was when he was about to leave his family to depart 
for the Gulf War.  He claimed that he could see his family 
crying and saying good-bye, but he then found out that he was 
not leaving.  He stated that he returned home and then had to 
go through the same thing again, but that time, he did, in 
fact, leave.  The veteran completed a PTSD questionnaire sent 
to him by the RO, and indicated that after Desert 
Shield/Storm, he had a psychotic reaction, and that he had 
been on medication at that time.  This reportedly took place 
in December 1993.  

On a VA Persian Gulf examination in January 2002, the veteran 
reported having a depressed mood for a few years, and that he 
had been experiencing bad dreams involving snakes for the 
previous few years.  Following an examination, the diagnoses 
included probable depression.  

During the August 2005 VA psychiatric examination, the 
veteran related that he was a missile technician in service, 
and that during the Persian Gulf War, he  followed behind 
soldiers who were fighting as support and that he saw lots of 
dead bodies.  The examiner commented that the veteran had 
some symptoms of PTSD.

VA outpatient treatment records disclose that the veteran was 
seen in June 2007 and reported that he was often in a sad 
mood, that he was distracted and lacked energy and interest.  
He claimed that he had nightmares and flashbacks of the war.  
The impressions were mood disorder and PTSD.  In August 2007, 
the veteran described having nightmares of the war several 
times weekly.  

The evidence against the veteran's claim includes the service 
treatment records, and post-service medical records.  
Initially, the Board notes that service records reveal that 
the veteran was charged with, among other things, committing 
an indecent assault upon a woman and disorderly conduct in 
February 1994, and a trial by general court-martial was 
pending.  His defense counsel believed that the veteran 
suffered from a mental disease, possibly triggered by a 
reaction to prescription medication.  In a January 1994 note, 
a physician stated that the description of the event by the 
victim suggested that the alleged assault was more of an 
inappropriate sexual advance, possibly under the influence of 
alcohol, and he found no suggestion of a mental disorder, 
strictly from the records provided, other than possible 
substance abuse.  A May 1994 memorandum contained the 
findings of a Sanity Board.  Following a mental status 
evaluation, it was concluded that the veteran did not have a 
severe mental disease at the time of the alleged incident.  
The Axis I and II diagnosis was no mental disorder.  It was 
further noted that the veteran had been prescribed various 
medications, including Ciprofloxacin and Indocin, and that 
they could induce, cause or trigger a temporary mental 
disease, defect or disorder, namely organic mental disorder, 
not otherwise specified.  However, the Sanity Board officers 
concurred that the veteran did not have this diagnosis since 
the impairment he described was inadequate to make a 
diagnosis.  The Board acknowledges that the charges that had 
been filed against the veteran were withdrawn and dismissed.

On VA psychiatric examination in August 2005, the veteran 
reported no specific traumatic events.  Following a mental 
status evaluation, the diagnostic impression was alcohol 
dependence in remission.  The examiner commented that while 
the veteran said he saw dead bodies, he never felt a sense of 
hopelessness or helplessness related to that.  He never 
feared for his life at the time.  She concluded that he did 
not meet the criteria for a diagnosis of PTSD although he did 
have some symptoms of it.  She pointed out that there was no 
clear evidence to indicate a diagnosis of major depressive 
disorder, dysthymia, PTSD or any other psychotic illness.  
The examiner reiterated that it was her opinion that there 
was no clear evidence of a psychiatric illness in the veteran 
and, in particular, no clear case of psychiatric illness 
related to service.  

The Board concedes that PTSD was found following VA 
outpatient visits in June and August 2007.  The fact remains, 
however, that the veteran failed to describe a stressor on 
either occasion.  Significantly, when examined by the VA in 
August 2005, the Board observes that the examiner pointed out 
that the veteran had not mentioned any specific traumatic 
event.  

With respect to the claim for service connection for a 
psychiatric disability, other than PTSD, the Board notes that 
the service treatment records contain no findings of a 
psychiatric disability.  A psychiatric evaluation was normal 
on the discharge examination in December 1993, and the 
evaluations included in the Sanity Board report found no 
psychiatric disability present.  While the Board concedes 
that depression and a mood disorder have been documented, 
there is no objective evidence linking these to service.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board again observes that following the most 
recent VA psychiatric examination, the examiner concluded 
that no psychiatric disability was documented.  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's allegations regarding the existence and etiology of 
his claimed psychiatric disability, to include PTSD.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, to include PTSD.

	II.  Service connection for a respiratory disability, to 
include sinusitis, a cardiovascular disease, claimed as 
anemia, and a neurological disability, all to include as due 
to undiagnosed illness 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2007).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has a respiratory disability, to include sinusitis, a 
cardiovascular disease claimed as anemia, and a neurological 
disability, all to include as being due to undiagnosed 
illness.

A.  Respiratory disability, to include sinusitis

The evidence supporting the veteran's claim includes the 
service treatment records and post-service medical records.  
The Board acknowledges that the veteran was seen in service 
for various respiratory complaints.  In September 1977, the 
veteran had swollen and stuffy maxillary sinuses.  The 
impression was sinus congestion.  He reported chest pain and 
difficulty breathing in May 1989.  The assessment was 
pneumonia, and medication was prescribed.  It was noted in 
February 1991 that he had been seen earlier that month for 
bronchitis.  The assessment was bronchitis, resolved.  In 
October of that year, he complained of a head cold.  The 
assessment was viral syndrome vs. bronchitis, with history of 
bronchitis.  

VA outpatient treatment records disclose that the veteran was 
seen in December 2001 and March 2002 for sinusitis.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  The 
discharge examination revealed that the lungs and chest were 
normal.  A chest X-ray study was within normal limits.  The 
veteran's chest was clear to auscultation in November 1995.  
The Board notes that the September 2002 VA examination 
demonstrated that the lungs were clear with vesicular breath 
sounds.  There was no crepitation or rhonchi.  It must also 
be observed that during the course of the February 2006 
examination, the examiner noted that she reviewed the claims 
folder and acknowledged that the service treatment records 
revealed multiple ear, nose and throat complaints and 
treatment.  The veteran had multiple visits for bronchitis 
and one for pneumonia.  The veteran related that he was not 
aware of a respiratory condition, and he denied having 
symptoms of one.  A pulmonary function study was normal, and 
the diagnosis was acute bronchitis, without residuals.  

Since sinusitis is a known clinical diagnosis, there is no 
basis for service connection for it under the provisions of 
38 C.F.R. § 3.317.  In addition, there is no competent 
medical evidence linking chronic sinusitis to service.  While 
the Board concedes that the veteran was treated for 
bronchitis in service, the most recent VA examination 
revealed no residuals of bronchitis.  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the etiology and existence of a claimed respiratory 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim.

B.  Cardiovascular disability, claimed as anemia

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  VA outpatient 
treatment records disclose that normocytic, normochromic 
anemia was noted in November 1995.  The Board notes that on a 
VA Persian Gulf examination in January 2002, it was reported 
that the veteran had a low white count, with hemoglobin of 
13.7.  The veteran was hospitalized by the VA in October 
2003, and the diagnosis was acute anemia.  A history of 
hemolytic anemia was noted on VA hospitalization in April 
2004.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  
Initially, the Board acknowledges that an electrocardiogram 
in December 1993, at the time of his separation from service 
was abnormal, and marked sinus bradycardia was present.  It 
is significant to note, however, that a clinical evaluation 
of the heart and vascular system on the discharge examination 
was normal.  When examined by the VA in September 2005, the 
veteran denied a history of angina, dyspnea, fatigue, 
dizziness or syncope.  The examiner reviewed the claims 
folder and observed that anemia was not mentioned in the 
service treatment records and the most recent blood tests 
conducted the previous month, showed that the veteran did not 
have anemia.  He also commented that while there was evidence 
of mild diastolic dysfunction on a cardiac echocardiogram, 
there was no evidence otherwise of a cardiovascular disorder 
and no evidence that he had one in service.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for a cardiovascular disease claimed as 
anemia, to include as due to undiagnosed illness.

C.  A neurological disability 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence supporting the veteran's claim includes his 
statements and some post-service medical evidence.  A private 
physician noted in January 1997 that the veteran had back 
pain with possible ilio-inguinal neuropathy.  The veteran 
reported in September 2000 that he had awakened about nine 
days earlier with numbness over the anterior left leg, and 
that on one day, it was in the palm of his left hand.  
Following an examination, the assessment was resolving 
paresthesias, perhaps secondary to position of sleep.  

The veteran was seen in a VA outpatient treatment clinic in 
December 2000 for similar complaints.  The pertinent 
assessment was peripheral neuropathy, idiopathic, 
subjectively suspicious for B12 deficiency vs. lead exposure.  

Additional private medical records reveal that the veteran 
was seen for non-specific paresthesias in November 2000, and 
again in April 2001.  In September 2001, the veteran asserted 
that he had numbness in his legs.  He stated that magnetic 
resonance imaging of the back was normal.  The examiner 
commented that he saw no evidence of L4 nerve root 
compression.  

The veteran complained of numbness of two years duration on a 
VA Persian Gulf examination in January 2002.  The diagnosis 
was numbness of the left lower extremity, etiology unknown.

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  The Board 
observes that the service medical records are negative for 
complaints or findings pertaining to a neurological disorder.  
While the Board recognizes his neurological complaints in 
December 2000, the examiner commented that the veteran's 
sensory complaints were not fully supported by the clinical 
findings.  

The findings and conclusions of the VA examination conducted 
in August 2005 are significant.  In this regard, the Board 
notes that the examiner reviewed the claims folder and stated 
that there was no suggestion of a neurological problem.  
Although he noted that the veteran had reported left leg 
pain, the veteran indicated that this was associated with a 
flare-up of his testicular pain and that he had been seen by 
a neurologist and no abnormality was discovered.  Following 
the examination, it was concluded that the veteran had no 
neurological impairment.  The Board concludes, accordingly, 
that the medical findings are of greater probative value than 
the veteran's allegations regarding the existence of a 
neurological disorder.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a neurological disability, to include 
as due to undiagnosed illness.




ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.

Service connection for a respiratory disorder, to include 
sinusitis, to include as due to undiagnosed illness, is 
denied.

Service connection for a cardiovascular disability, claimed 
as anemia, to include as due to undiagnosed illness, is 
denied.

Service connection for a neurological disability, to include 
as due to undiagnosed illness, is denied.


REMAND

The veteran claims that service connection is warranted for a 
sleep disorder, a gastrointestinal disability and joint pain, 
to include the neck and back, all to include as due to 
undiagnosed illness.  The Board points out that its August 
2004 remand directed the RO to provide VA examinations to 
determine whether the veteran had such disabilities.  The 
Board finds that all the requested exams were not conducted, 
and that some were not adequate.  The Board notes that the 
veteran was to be scheduled for a psychiatric examination and 
as part of that examination, the examiner was to determine 
the reason for the veteran's sleep disturbance.  Although the 
psychiatric examination was held, the examiner did not 
comment on the presence or etiology of a sleep disorder.  

With respect to the claim for service connection for a 
gastrointestinal disability, the Board notes that at the time 
of the VA examination in September 2005, the veteran reported 
that he had to use Alka-Seltzer for his abdominal complaints 
about once a week.  The examination revealed positive bowel 
sounds.  The examiner noted that the veteran had reported 
during service that he had indigestion, but did not comment 
whether the veteran had any current gastrointestinal 
disability.  In addition, he failed to state whether the 
veteran had gastrointestinal signs or symptoms.

Finally, the Board notes that no examination to evaluate the 
presence of a disability manifested by joint pain has been 
conducted following the veteran's discharge from service.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran also asserts that an increased rating is 
warranted for bilateral pes planus, epididymal cyst, status 
post hemorrhoidectomy and for a scar resulting from a 
pilonidal cyst.

A review of the record discloses that the veteran has not 
been afforded a VA examination for these service-connected 
disabilities for some time.  The Court has also held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran has made evidentiary 
assertions that his condition was increased in severity since 
that time.  Under 38 C.F.R. § 3.326(a) (2007), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, additional VCAA notice is necessary for the 
increased-compensation claims.  In this regard, the Court has 
recently held that section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) which notifies the 
veteran that, to substantiate a claims 
for a higher ratings, he must provide, 
or ask the Secretary to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disabilities and the effect that 
worsening has on his employment and 
daily life.  The notice must also 
provide examples of the types of 
medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a sleep disorder, a 
gastrointestinal disability, or joint 
pains, to include the neck and back since 
his discharge from service, and for pes 
planus, epididymal cyst, status post 
hemorrhoidectomy and pilonidal cyst scar 
since 2005.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

3.  The veteran should then be afforded 
VA psychiatric, orthopedic, 
gastrointestinal, genitourinary, and scar 
examinations to determine the nature, 
existence and/or extent of his sleep 
disorder; gastrointestinal disability and 
hemorrhoidectomy residuals; disability 
manifested by joint pain to include the 
neck and back, and pes planus with hallux 
valgus; epididymal cyst; and pilonidal 
cyst scar.  All necessary tests should be 
performed.  The psychiatric examiner 
should state whether the veteran has a 
sleep disorder and, if so, comment on the 
reasons therefore, and whether it is 
related to service, to include service in 
the Persian Gulf.  The orthopedic 
examiner should state whether the veteran 
has a disability manifested by joint 
pain, including the neck and back and 
comment on whether it is related to 
service or service in the Persian Gulf.  
He/she should also identify the symptoms 
and severity thereof of the veteran's pes 
planus with hallux valgus.  The 
gastrointestinal examiner should state 
whether the veteran has any 
gastrointestinal disability, to include 
gastrointestinal signs and symptoms, and 
evaluate the current residuals of his 
hemorrhoidectomy.  The genitourinary 
examiner should address the current 
symptoms related to the veteran's 
epididymal cyst and hydrocele of the left 
testis with orchialgia.  The rationale 
for any opinion expressed should be set 
forth.  The claims folder should be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


